J-S25044-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                      IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellee

                       v.

EDWARD PHILLIP VELTRE,

                            Appellant                   No. 21 WDA 2015


          Appeal from the Judgment of Sentence December 15, 2014
               in the Court of Common Pleas of Fayette County
              Criminal Division at No.: CP-26-CR-0000318-2014


BEFORE: BENDER, P.J.E., STABILE, J., and PLATT, J.*

JUDGMENT ORDER BY PLATT, J.:                               FILED MAY 06, 2015

        Appellant, Edward Phillip Veltre, appeals from the judgment of

sentence after his negotiated guilty plea to possession of child pornography

and related charges. Specifically, he challenges the constitutionality of his

registration requirement under the Sexual Offender Registration and

Notification Act (SORNA).1 We affirm.

        The sole issue raised in all three of Appellant’s overlapping questions is

whether the twenty-five year registration requirement imposed under

SORNA (also known as the Adam Walsh Act) is unconstitutional under the

United States and Pennsylvania constitutions. (See Appellant’s Brief, at 7,

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    42 Pa.C.S.A. §§ 9799.10–9799.41.
J-S25044-15



9).    Appellant notes that the registration period exceeds the statutory

maximums for the crimes to which he entered his plea, and his actual

sentence of probation.2         (See id. at 12).   In support, Appellant cites

Commonwealth v. Williams, 832 A.2d 962 (Pa. 2003), which in pertinent

part held that the Megan’s Law II3 registration, notification, and counseling

requirements for sexually violent predators, did not constitute criminal

punishment. (See id. at 964-65).

        “Because the constitutionality of a statute is a question of law, our

standard of review is de novo and our scope is plenary.” Commonwealth

v. Baker, 78 A.3d 1044, 1047 n.3 (Pa. 2013) (citation omitted).

        In Commonwealth v. McDonough, 96 A.3d 1067 (Pa. Super. 2014),

appeal denied, 108 A.3d 34, (Pa. 2015), this Court affirmed judgment of

sentence, and rejected a similar challenge to the constitutionality of SORNA,

citing the principles previously enunciated in Commonwealth v. Gaffney,

733 A.2d 616, 622 (Pa. 1999) and Commonwealth v. Benner, 853 A.2d

1068, 1070-71 (Pa. Super. 2004). See McDonough, supra at 1071.

        Judgment of sentence affirmed.
____________________________________________


2
  Appellant was found not to be a sexually violent predator. (See Statement
in Lieu of Opinion, 2/10/15). The court sentenced Appellant to a term of
probation of four years, eleven months and twenty-nine days, and notified
him of the twenty-five year registration requirement at the same time. (See
Sentence Order, 12/15/14). The court denied his post-sentence motion for
modification of sentence. (See Order, 12/19/14).
3
    Formerly 42 Pa.C.S.A. §§ 9791–9799.7.



                                           -2-
J-S25044-15




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/6/2015




                          -3-